Case: 15-10730    Date Filed: 09/17/2015   Page: 1 of 4


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-10730
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 7:14-cr-00248-LSC-TMP-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

CADRIOUS DASHUN BATTS,

                                                          Defendant-Appellant.



                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                       ________________________

                            (September 17, 2015)

Before TJOFLAT, WILSON and BLACK, Circuit Judges.

PER CURIAM:
                Case: 15-10730       Date Filed: 09/17/2015      Page: 2 of 4


       Cadrious Dashun Batts appeals his 240-month sentence, imposed after

convictions for two counts of armed bank robbery, in violation of 18 U.S.C.

§ 2113(a), (d), and one count of brandishing a firearm by a convicted felon, in

violation of 18 U.S.C. § 924(c)(1)(A)(ii). He argues his sentence is

(1) procedurally unreasonable because the district court did not adequately explain

its rationale for imposing an upward variance of 79 percent for his armed bank

robbery convictions,1 and (2) substantively unreasonable because the district court

did not properly weigh and consider the relevant 18 U.S.C. § 3553(a) factors.

Upon review, we affirm.

       We review the reasonableness of a sentence for an abuse of discretion. Gall

v. United States, 552 U.S. 38, 51 (2007). We review Batts’s arguments for plain

error because he failed to contest the procedural or substantive reasonableness of

his sentence before the district court. See United States v. McNair, 605 F.3d 1152,

1222 (11th Cir. 2010). Plain error occurs when there is: (1) an error; (2) that is

plain; (3) that affects substantial rights; and (4) that seriously affects the fairness,

integrity, or public reputation of judicial proceedings. Id.




       1
           The Guidelines range for Batts’s armed robbery convictions was 70-87 months. The
district court sentenced Batts to 156 months’ imprisonment for the armed robbery convictions, to
be served concurrently. The district court added a mandatory 84-month consecutive sentence of
imprisonment for Batts’s brandishing conviction.
                                               2
                 Case: 15-10730       Date Filed: 09/17/2015       Page: 3 of 4


A. Procedural Unreasonableness

      Assuming, without deciding, that there was error, Batts has not established

the error was plain because there is no binding precedent directly resolving

whether the district court must do more than recite in rote fashion a laundry list of

§ 3553(a) factors, without any reference to specific facts, to impose an upward

variance of this magnitude. 2 See United States v. Castro, 455 F.3d 1249, 1253

(11th Cir. 2006) (“When the explicit language of a statute or rule does not

specifically resolve an issue, there can be no plain error where there is no

precedent from the Supreme Court or this Court directly resolving it.” (quotation

omitted)); United States v. Irey, 612 F.3d 1160, 1195 (11th Cir. 2010) (en banc)

(“No member of this Court has ever before indicated that a sentencing judge is

required to articulate his findings and reasoning with great detail or in any detail



      2
          The district’s entire explanation for the upward variance was as follows:

      My obligation, as I have said before, is to sentence the defendant to a sentence
      which is sufficient but not more than necessary to accomplish the sentencing
      goals set forth in the federal statutes. I do not believe that a mid-range sentence is
      appropriate in this circumstance. I am, however, going to sentence the defendant
      to a sentence of 156 months as to counts one and three. Those two counts will run
      concurrent with each other. And 84 months as to count two, for a total sentence
      of 240 months. So the 84 months will run consecutive; count two will run
      consecutive to counts one and three.
            Total sentence will be 240 months. I believe this is appropriate when I
      consider the nature and circumstances of the offense and the history and
      characteristics of the defendant, as well as the need to protect the public, reflect
      the seriousness of the offense, to deter this type of criminal conduct, and to
      protect the public from further crimes from this particular defendant.


                                                3
              Case: 15-10730     Date Filed: 09/17/2015    Page: 4 of 4


for that matter.”). The district court’s sentence therefore was not plainly

procedurally unreasonable.

B. Substantive Unreasonableness

      Assuming, without deciding, that there was error, the district court did not

plainly err in sentencing Batts to 240-months’ imprisonment. This Court has no

controlling precedent holding that, in a sufficiently similar factual scenario, an

upward departure of this magnitude was substantively unreasonable. See United

States v. Rosales-Bruno, 789 F.3d 1249, 1287 (11th Cir. 2015) (Wilson, J.,

dissenting) (“We have never vacated a sentence because it was too high, imposing

a sentencing on remand. By contrast, on numerous occasions, we have vacated

sentences because they were too low and imposed a sentencing floor.”).

      For the foregoing reasons, we affirm.

      AFFIRMED.




                                           4